Per Curiam,
After a careful examination and study of the record in this case we are convinced that the findings of fact and conclusions of law contained in the opinion of the learned court below are correct, and should be sustained. While it is apparent that the parties intended to form a partnership it is manifest that it was a partnership to be formed in the future. It is equally clear that in point of fact the partnership never was formed. The negotiations to that end were never completed and did not .reach to an actual agreement. Without going into details, it is sufficient to say that we approve of the findings of fact and law as expressed in the opinion, and upon those findings we affirm the decree.
Decree affirmed and appeal dismissed at the cost of the appellant.